Registration No.333-162738 As filed with the Securities and Exchange Commission on April 8, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Post-Effective Amendment No.1 to FormS-8 Registration Statement No.333-162738 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Alcon, Inc. (Exact name of registrant as specified in its charter) Switzerland 98-0205094 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) Bösch 69 P.O. Box 62 6331 Hünenberg, Switzerland (Address of Principal Executive Offices) Amended 2002 Alcon Incentive Plan (Full title of the plan) Kevin Buehler President and Chief Executive Officer Alcon Laboratories, Inc. 6201 South Freeway Fort Worth, Texas 76134-2099 (817) 293-0450 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Elaine Whitbeck Corporate Secretary and General Counsel Alcon Laboratories, Inc. 6201 South Freeway Fort Worth, Texas 76134-2099 (817) 293-0450 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Largeacceleratedfiler þ Acceleratedfiler ¨ Non-accelerated filer ¨(Do not check if a smaller reporting company) Smallerreportingcompany ¨ EXPLANATORY NOTE This Post-Effective Amendment No. 1 (this “Post-Effective Amendment”) relates to the registration statement on Form S-8 (Registration No. 333-162738) previously filed by Alcon, Inc. (the “Company”), with the Securities and Exchange Commission on October 29, 2009 (the “Registration Statement”), pertaining to the registration of 10,000,000 common shares of the Company, par value CHF 0.20 per share (the “Shares”), under the Amended 2002 Alcon Incentive Plan. On April 7, 2011 and April 8, 2011, the shareholders of the Company and Novartis AG (“Novartis”), respectively, approved the merger of the Company with and into Novartis pursuant to the terms of the Merger Agreement dated as of December 14, 2010, between Novartis and the Company (the “Merger”).In conjunction with completion of the Merger, the Company is terminating all offerings of its securities pursuant to its existing registration statements, including the Registration Statement.Accordingly, by means of this Post-Effective Amendment, the Company hereby terminates the effectiveness of the Registration Statement and, in accordance with an undertaking made by the Company in Part II of the Registration Statement to remove from registration, by means of a post-effective amendment, any of the securities registered under the Registration Statement that remain unsold at the termination of the offering, removes from registration 10,000,000 Shares, representing all Shares registered under the Registration Statement that remain unsold as of the date of this Post-Effective Amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 (the “Securities Act”), as amended, the registrant certifies that it has reasonable grounds to believe it meets all of the requirements for filing on Form S-8 and has duly caused this Post-Effective Amendment to the Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Fort Worth, State of Texas, on April 8, 2011. ALCON, INC. By: /s/Kevin Buehler Kevin Buehler President and Chief Executive Officer Pursuant to the requirements of the Securities Act, this Post-Effective Amendment to the Registration Statement has been signed below by the following persons in the capacities and on the dates indicated. /s/ Daniel Vasella, M.D. Chairman and Director April 8, 2011 Daniel Vasella, M.D. /s/ Cary R. Rayment Vice Chairman and Director April 8, 2011 Cary R. Rayment /s/ Kevin Buehler President, Chief Executive Officer and Director April 8, 2011 Kevin Buehler (Principal Executive Officer) /s/ Robert Karsunky Senior Vice President, Finance, Chief Financial Officer and April 8, 2011 Robert Karsunky Corporate Strategy Officer (Principal Financial & AccountingOfficer) /s/ Urs Bärlocher, Ph.D. Director April 8, 2011 Urs Bärlocher, Ph.D. /s/ Lodewijk J.R. de Vink Director April 8, 2011 Lodewijk J.R. de Vink /s/ Joan W. Miller, M.D. Director April 8, 2011 Joan W. Miller, M.D. /s/ Thomas G. Plaskett Director April 8, 2011 Thomas G. Plaskett /s/ Jacques Seydoux, M.D. Director April 8, 2011 Jacques Seydoux, M.D. /s/ Enrico Vanni, Ph.D. Director April 8, 2011 Enrico Vanni, Ph.D. /s/ Norman Walker Director April 8, 2011 Norman Walker
